Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Identifier of the Claims
The amendments to the claims filed 02/03/2022 does not correctly present Status Identifier. Applicant does not correctly present the Status Identifier for claims 6 and 7. Applicant amended claim 1 to include the limitation that the attachment shank has a complete hollow portion. (lines 9-10). Claim 6 recites similar limitation. Claim 6 should be cancelled instead of being withdrawn. Clam 7 recites “said hollow portion is partially hollow” which is inconsistent with the limitation in claim 1. Therefore, claim 7 should be cancelled, not withdrawn. Appropriate correction is needed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now recites “said removable pilot drill comprising a hard tip material, said removable pilot drill configured to be inserted at said second drill end into the completely hollow portion of said attachment shaft at said first shank end or said second shank end along an axis, such that when inserted into said completely hollow portion of said attachment shaft from either said first shank end or said second shank end along said axis, the cutting tip of the removable pilot drill extends past the first device end of the cutting device;” (lines 12-17). In the remark filed 02/03/2022, applicant argues “This feature allows the user to insert the pilot drill into the attachment shank from the back side without the danger of getting cut by the cutting device. Additionally, different size pilot drills can be used without the concern for the distance that the pilot drill may extend past the end of the cutting device.”. However, nowhere in the original disclosure discloses this. As seen in Figs 3A-3B, 4A-4B, and stated in paragraph [0023], “the pilot drill 16 comprises a cutting tip 24 at one end 17, and is configured at the opposite end 19 of the pilot drill 16, to be inserted into the hollow portion 22 of the shank 14, near the first end 13.” However, it does not describe (the tip portion of ) the pilot drill can be inserted into the other shank end 15 and have the cutting tip 24  extending past the first device end (right end) of the cutting device.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said attachment shaft" in lines 14 and 16.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “said attachment shank”.
Claim 8 recites the limitation "said attachment shaft" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “said attachment shank”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beynon (US 2010/0278601).
Regarding claim 1, Beynon discloses an improved hole saw assembly (10) for drilling or cutting a hole in a surface of a hard material without slipping, sliding, or walking from an intended target on the surface of the material, comprising: a cutting device 12, said cutting device comprising a first device end (right end as seen in Fig. 3) and a second device end (left end as seen in Fig. 3), with a cylindrically cup-shaped wall with an opening at said first device end of the cup-shaped wall, a cutting edge 16 at said first device end of the cup-shaped wall, said cutting edge comprising multiple teeth, said multiple teeth comprising a hard device material (tungsten carbide, Paragraph 29).
An attachment shank (46), said attachment shank comprising a first shank end (left end, Fig. 3) and a second shank end (right end, Fig. 3), with a hollow portion (a central bore, Paragraph 33), said hollow portion being accessible through the opening of the cylindrical cup-shaped wall; and a removable pilot drill (20 or 20a, Fig. 4 or Fig. 6).
 Said removable pilot drill comprises a first drill end and a second drill end, with a cutting tip (40  or 40a) at the first drill end. The removable pilot drill comprises a hard tip material (tungsten carbide, Paragraph 30), said removable pilot drill is configured to be inserted at said second drill end into the completely hollow portion of said attachment shaft at said second shank end along an axis, such that when inserted into said completely hollow portion of said attachment shaft from the second shank end along the axis, the cutting tip of the removable pilot drill extends past the first device end of the cutting device (Figs. 1 and 5).
 The cutting device and pilot drill are configured to drill or cut a circular hole in the surface of the hard material without slipping, sliding, or walking from the intended target on the surface of the material. (In Paragraph 10, it mentions “the invention provides a pilot arrangement rotatable about an axis to form a pilot cut in a workpiece, and to engage the pilot cut to maintain the position of the rotation axis relative to the workpiece”, This indicates the pilot drill does not skip. In addition, in paragraph 38 it mentions “Any tendency for the teeth 16 to skid across the surface of the workpiece 18 is resisted by the mechanical engagement between the conical element 42 (of the tip 40) and the pilot recess 22 (cut by the tip). Also see Paragraph 14. These passages indicate “the cutting device and pilot drill are configured to drill or cut a circular hole in the surface of the hard material without slipping, sliding, or walking from the intended target on the surface of the material” as recited in claim 1.
Regarding claim 2, Beynon discloses said hard device material comprises diamond. (Paragraph 51)
Regarding claim 3, Beynon discloses aid hard device material comprises tungsten carbide (Paragraph 51).
Regarding claim 4, Beynon discloses said hard tip material comprises diamond (Paragraph 51).
Regarding claim 5, Beynon discloses said hard tip material comprises tungsten carbide (Paragraph 51).
Regarding claim 9, Beynon discloses a drill chuck 24, wherein said attachment shank 46 is configured to be inserted at the first shank end (left end, Figs. 3)into a drill chuck 24, said attachment shank further configured to be tightly and securely held in place by the drill chuck. (Paragraphs 24, 32)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Daykin (GB 2520710) in view of Beynon.
Regarding claim 1, Daykin discloses an improved hole saw assembly (10) for drilling or cutting a hole in a surface of a hard material, comprising: a cutting device (20), said cutting device comprising a first device end (30) and a second device end (a lower end above the collar 60 in Fig. 2), with a cylindrically cup-shaped wall (Figs. 1 and 7) with an opening at said first device end of the cup-shaped wall, a cutting edge (30) at said first device end of the cup-shaped wall.
 An attachment shank (50, 60), said attachment shank comprising a first shank end (a lower end, Fig. 7) and a second shank end (an upper end, Fig. 7), with a completely hollow portion (40), said completely hollow portion being accessible through the opening of the cylindrical cup-shaped wall.
 A removable pilot drill (90), said removable pilot drill comprising a first drill end and a second drill end, with a cutting tip at the first drill end, said removable pilot drill comprising a hard tip material (claim 9, tungsten carbide and/or diamond), said removable pilot drill configured to be inserted at said second drill end into the completely hollow portion of said attachment shaft at said second shank end along an axis, such that when inserted into said completely hollow portion of said attachment shaft from the second shank end along the axis, the cutting tip of the removable pilot drill extends past the first device end of the cutting device (Fig. 7).
The cutting device and pilot drill are configured to drill or cut a circular hole in the surface of the hard material. (Figs. 1-7, p. 7 line 19 – p.8 line 12; p. 9 lines 1 – 4)
Daykin does not disclose “said cutting edge comprising multiple teeth, said multiple teeth comprising a hard device material”. Beynon, as set forth in the 102 Section above, discloses a hole saw having a cutting edge 16 at said first device end of the cup-shaped wall, said cutting edge comprising multiple teeth, said multiple teeth comprising a hard device material (tungsten carbide or diamond, Paragraph 29).
It is considered to have been obvious to have provided Daykin with cutting edge comprising multiple teeth, said multiple teeth comprising a hard device material as shown by Beynon as this is a simple substitution of one known element for another in order to obtain a predictable result of cutting hard material and further providing flexible choices for replacing the cutting teeth with different sizes or cutting profiles depending on the actual cutting conditions. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 
Daykin as modified is silent if “said cutting device and pilot drill are configured to drill or cut a circular hole in the surface of the hard material without slipping, sliding, or walking from the intended target on the surface of the material.”
 Daykin discloses it is already known for a hole cutter to be prevented from slipping when cutting. However, the known means has still have some problems. (p. 1 lines 26-30, lines 22-25) Therefore, it is obvious the invention of Beynon is to prevent the hole saw from skipping when cutting a hole in ceramic tiles. Furthermore, since the hole saw of Daykin in view of Beynon comprises both a cutting teeth and a pilot drill made by diamond or tungsten carbide the same as applicant’s invention, it is obvious to one that the hole saw disclosed by Daykin in view of Beynon is configured of drilling or cutting a circular hole in the surface of the hard material without slipping, sliding, or walking from the intended target on the surface of the material depending on the cutting conditions such as the actual material of the workpiece.
Regarding claim 8, Daykin in view of Beynon discloses a setscrew (not shown, but mentioned in p. 8 line 26-27), such that when said removable pilot drill is inserted into said hollow portion of said attachment shaft, said setscrew is used to hold said removable pilot drill in place. (p. 8 lines 26-28, Fig. 7)
Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that Beynon does not disclose an attachment shank with a completely hollow portion in Fig. 5. (third paragraph on p. 7) However, as seen in Fig. 5, the hexagonal section 46 (as interpreted as an attachment shank) has “a central hexagonal bore for receiving the section 44 (of the pilot arrangement 20) so that engagement between the hexagonal male and female sections ensures that the cutting arrangement 12 and pilot arrangement 20 will both rotate together around the axis 14, when driven by the arbor 24.” (Para. [0033]. Therefore, Beynon discloses a completely hollow portion.
Regarding the 103 rejection of Daykin in view of Beynon, applicant argues that Dakin fails to disclose an attachment shank that with a completely hollow portion to allow the removable pilot drill to be inserted at the first end or the second end. (p. 8 last paragraph) However, as seen in Fig. 7 of Daykin, it clearly shows the pilot drill shank 120 is inserted and located within the completely through hole 40 of the attachment shank 50, 60 from the top end of the through hole 40. (p. 9 lines 30-33)
Based on above, the examiner maintains the rejections.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722